COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Senior Judge Hodges
Argued at Chesapeake, Virginia


JAMES S. SHAW
                                           MEMORANDUM OPINION * BY
v.   Record No. 2876-98-1                  JUDGE WILLIAM H. HODGES
                                                 MAY 16, 2000
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Randolph T. West, Judge

             Charles E. Haden for appellant.

             H. Elizabeth Shaffer, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.


     James S. Shaw, appellant, appeals his conviction for

embezzlement.    Appellant argues that the evidence was insufficient

to support the conviction, and, therefore, the trial court erred

in denying his motion to strike the evidence.      Finding no error,

we affirm.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"       Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).



     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     In this light, the evidence proved that appellant worked at

a bagel bakery as a night shift and opening manager from August

1997 through March 1998.   In March 1998, the store's general

managers discovered that large false over-rings were being

performed on the cash register during the period of appellant's

employment.   The over-rings were being performed with the use of

appellant's magnetic swipe card or use of an access code

assigned to him.   The over-rings occurred only during

appellant's shifts and ceased upon his separation from

employment with the store.    No other employee consistently

shared the same schedule with appellant.

     The general managers discovered the false entries by

examining daily end-of-day reports.     It was the closing

manager's responsibility to program the store's computer to

generate these reports at closing so that the report would be

ready for the opening manager to review the next morning.      The

opening manager counted the money in the drawer at shift

changes, and mid-day, and initialed the end-of-day reports.     The

over-rings would subtract the over-ring amount from the balance

of total sales for the day.   If the over-ring amount was not

taken from the cash in the drawer, the total cash would have

been greater than the reported total sales by the amount of the

over-ring.    No deposits were greater than the reported balance

totals.



                                - 2 -
     Appellant testified that he would often enter an over-ring

to obtain price quotes for phone inquiries, but denied taking

any money.    Amy Damron, a defense witness, also testified that

she and others would use appellant's card for these phone

inquiries, as well as other transactions, though she stated this

occurred only in appellant's presence.    The general manager,

however, testified that this information could be obtained by a

much simpler process of merely entering the order and voiding it

on the screen before the transaction was completed.       This

process would not require a magnetic swipe card or access code,

nor would it affect the day's accounting of total sales.

     "The credibility of the witnesses and the weight accorded

the evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995).   "In its role of judging witness credibility, the

fact finder is entitled to disbelieve the self-serving testimony

of the accused and to conclude that the accused is lying to

conceal his guilt."    Marable v. Commonwealth, 27 Va. App. 505,

509-10, 500 S.E.2d 233, 235 (1998).     The trier of fact is not

required to accept a party's evidence in its entirety, see

Barrett v. Commonwealth, 231 Va. 102, 107, 341 S.E.2d 190, 193

(1986), but is free to believe and disbelieve in part or in

whole the testimony of any witness.     See Rollston v.



                                - 3 -
Commonwealth, 11 Va. App. 535, 547, 399 S.E.2d 823, 830 (1991).

Therefore, the trial court was not required to accept

appellant's testimony denying he committed the embezzlement.

Nor was the trial court required to be persuaded by the

testimony of Damron.

     "Opportunity is always a relevant circumstance . . . and,

when reinforced by other incriminating circumstances, may be

sufficient to establish criminal agency beyond a reasonable

doubt."    Christian v. Commonwealth, 221 Va. 1078, 1082, 277

S.E.2d 205, 208 (1981).   "Whether the Commonwealth relies upon

either direct or circumstantial evidence, it is not required to

disprove every remote possibility of innocence, but is, instead,

required only to establish guilt of the accused to the exclusion

of a reasonable doubt."    Bridgeman v. Commonwealth, 3 Va. App.

523, 526-27, 351 S.E.2d 598, 600 (1986).

     Here, the evidence proved that the embezzlement occurred

only when appellant was working and that it was concealed by use

of the over-ring method performed by the use of appellant's

magnetic swipe card or access code.     Although evidence existed

that others used his card or access code, no other employee

consistently worked the same days of the week or shared the same

shift changes.   Appellant had access to the money because, as

shift manager, he reviewed the balance reports and counted the

money.    Further, the embezzlement ceased when appellant's



                                - 4 -
employment ceased.   From this evidence, the trial court was

entitled to conclude that appellant was the criminal agent.

     The Commonwealth presented sufficient evidence to prove,

beyond a reasonable doubt, that appellant was guilty of

embezzlement.   Accordingly, we affirm appellant's conviction for

embezzlement.

                                                          Affirmed.




                               - 5 -